Citation Nr: 1803799	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-37 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a stroke.

3. Whether new and material evidence has been received to reopen a claim of service connection for lumbar strain and residuals of discectomy.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a stroke, to include as secondary to service-connected diabetes mellitus type II.

6. Entitlement to an increased rating in excess of 20 percent disabling for diabetes mellitus type II.

7. Entitlement to an initial rating in excess of 20 percent disabling for left upper extremity peripheral neuropathy.

8. Entitlement to an initial rating in excess of 20 percent disabling for right upper extremity peripheral neuropathy.

9. Entitlement to an initial rating in excess of 10 percent disabling for left lower extremity peripheral neuropathy, sciatic nerve.

10. Entitlement to an initial rating in excess of 10 percent disabling for left lower extremity peripheral neuropathy, femoral nerve.

11. Entitlement to an initial rating in excess of 10 percent disabling for right lower extremity peripheral neuropathy, sciatic nerve.

12. Entitlement to an initial rating in excess of 10 percent disabling for right lower extremity peripheral neuropathy, femoral nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). An interim December 2016 rating decision granted service connection for peripheral neuropathy of the bilateral upper and lower extremities as related to the Veteran's claim of an increased rating for diabetes.

In a December 2016 supplemental statement of the case (SSOC), the RO reopened the Veteran's claim of service connection for spine and right knee disabilities and decided the issues on the merits, but the question of whether new and material evidence has been received to reopen such issues must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the issues accordingly.

After the Veteran filed his September 2009 notice of disagreement, the Veteran's claim of entitlement to service connection for tinnitus was granted in an August 2010 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of whether to reopen a claim of service connection for a back disability, entitlement to service connection for a right knee disability and stroke, and increased ratings for diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1. A January 2008 rating decision denied service connection for a right knee disability and a stroke.  The Veteran did not appeal the decision and he did not submit additional evidence within a year after the decision.  Therefore, the decision is final.

2. Evidence received since the January 2008 rating decision is relevant and probative as to the issues of service connection for a right knee disability and a stroke.


CONCLUSIONS OF LAW

1. The January 2008 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the January 2008 rating decision, which denied service connection for a right knee disability, is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The evidence received since the January 2008 rating decision, which denied service connection for a stroke, is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a right knee disability was initially denied in a March 2002 rating decision on the basis that there was no current diagnosis.  The Veteran was informed of the decision but he did not appeal or submit new and material evidence within a year of the decision, and the decision therefore became final.  Throughout the years the Veteran has sought to reopen the claim for service connection for a right knee disability.  Most recently, in January 2008, the AOJ denied reopening the claim of service connection for a right knee disability because new and material evidence had not been submitted; the same rating decision denied service connection for a stroke based on a finding of no in-service incurrence and no causal link found between the Veteran's stroke and his service-connected diabetes mellitus type II. Neither new and material evidence nor a NOD were filed within one year, and the decision became final. 

Since that January 2008, the Veteran underwent a May 2015 VA examination wherein the examiner diagnosed right knee joint osteoarthritis and a March 2009 VA examination wherein the examiner stated that the Veteran's stroke was worsened or increased by his diabetes, because literature indicates that diabetes significant increases a person's risk of a stroke. This evidence is clearly "new," because the opinions postdate the January 2008 rating decision, and is also "material," because it represents a right knee disability diagnosis and a causal link between the Veteran's stroke and service-connected diabetes mellitus type II; relates to previously unestablished elements of service connection; and raises a reasonable possibility of substantiating the underlying issues. Consequently, the claim of service connection for a right knee disability and stroke may be reopened. 


ORDER

The request to reopen the claim of service connection for a right knee disability is granted.

The request to reopen the claim of service connection for a stroke is granted.


REMAND

As an initial matter, additional VA treatment records were associated with the claim file after the AOJ last adjudicated the Veteran's claim in December 2016. In a statement dated November 2017, the Veteran requested that the AOJ first review this evidence, instead of waiving AOJ review. Accordingly, all issues must be remanded so that all pertinent new and material evidence is reviewed by the AOJ. See 38 C.F.R. § 20.1304(c).

Right knee

The May 2015 VA examiner opined that it was less likely than not that the Veteran's knee complaints in service are related to his current disability because he expressed no knee complaints when he was separated from service and thereafter worked for years without treatment for a right knee condition. The examiner's statement is inadequate because it does not discuss the Veteran's report of continuing knee pain since service (see September 2010 statement). Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). As a result, remand for a new examination is necessary. 

Stroke

The record contains VA medical opinions as to the relationship between the stroke and the service connected diabetes mellitus.  However, the Board finds both opinions to be inadequate.  

A June 2006 VA examiner noted that the Veteran currently has residuals of a right sided CVA and opined that while not a complication of diabetes, it is a condition which is worsened or increased by the diabetes.  The examiner's reasoning, however, is confusing.  Indeed, the examiner explained that any diabetic peripheral neuropathy present will be more than likely aggravated by the residuals of the CVA.  The reasoning seems to state that peripheral neuropathy is aggravated by the residuals of the CVA rather than the residuals of the CVA being aggravated by the diabetes.  As such, the opinion is confusing and a new opinion is needed.  

Further, in a March 2009 the examiner opined that the Veteran's 2002 stroke was not a complication of diabetes because he had his stroke prior to his diagnosis of diabetes. Thereafter, the examiner opined that the Veteran's stroke was worsened or increased by his diabetes because the literature indicated that diabetes significantly increases a person's risk of stroke. The examiner's opinion is unclear because while she states that the stroke was not caused by the diabetes because it predated the diabetes diagnosis, she also seems to say that the diabetes aggravated his stroke.  It is unclear as to how the diabetes, diagnosed in 2005, could have aggravated a stroke that occurred in 2002 prior to the diagnosis.  The As a result, the Board finds that clarification is necessary.

Diabetes

The Veteran's most recent VA examination for his diabetes occurred in March 2009. Since that time, the Veteran's representative stated that he has regulation of his activities. See September 2017 appellate brief. Given this new information and because it has been almost nine years since the last VA examination, a contemporaneous examination is required to assess the current severity of his service-connected disability. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from July 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of the Veteran's right knee disability. The examiner should review the claim file (including this remand) and the examination report should note a review of the file was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's right knee disabilities as shown by the record.

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that the disability was caused by or otherwise related to the Veteran's military service? Please explain why. The examiner should consider the Veteran's service treatment records, his reported in-service injuries while putting air in a tire and running during basic training, and his report that knee pain has persisted since service. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ should arrange for the claim file to be given to an examiner, with examination of the Veteran only if the examiner deems it necessary, to determine the nature and etiology of the Veteran's post-service stroke. The examiner should review the claim file (including this remand) and the examination report should state a review of the file was conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Is it at least as likely as not (50% or greater probability) that the Veteran's stroke was either caused or aggravated by the Veteran's service-connected diabetes mellitus type II? Please explain why. The opinions of the December 2007, June 2006 and March 2009 VA examiners should be discussed.

(b) Is it at least as likely as not (50% or greater probability) that any residuals of the stroke were aggravated by the Veteran's service-connected diabetes mellitus type II? Please explain why. The examiner should; specifically address the June 2006 VA medical opinion which seems to imply that the diabetic peripheral neuropathy aggravates the residuals of a right side CVA.
The examiner MUST address whether the Veteran's stroke increased in severity beyond its natural progression (i.e., was aggravated). If the Veteran's post-service stroke or any of its residuals is/are found to have been aggravated by his diabetes mellitus type II, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first instruction has been completed, the AOJ should arrange for an examination of the Veteran to determine the current severity of his diabetes mellitus type II. The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures, which includes issuing a SSOC. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


